DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Abstract
The disclosure is objected to because of the following informalities: The abstract contains sentences that are not grammatically correct. The second sentence recites “a vehicle system error in which a vehicle is possible to be driven occurs”. The third sentence also recites “error in which the vehicle is possible to be driven occurs.” Although these phrases are contained in the specification and claims, and make sense in those contexts, the abstract should be written in plain language so that the purpose of the disclosure can be understood by just reading the paragraph. Appropriate correction is required. 

Specification
The disclosure is objected to because of the following informalities: The specification, in paragraph 0012 refers to “the number of attempt times” than later in the same sentence refers to the “number of tempt times.” The word “tempt” should be corrected to: attempt. For examination purposes, that is how it will be interpreted.  Appropriate correction is required. 

Claims
The claims are objected to because of the following informalities: claims 9 and 12 both refer to “the number of attempt times” than later refers to the “number of tempt times.” The word “tempt” should be corrected to: attempt. For examination purposes, that is how it will be interpreted.  Appropriate correction is required. 

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 
The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:

(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  
Specifically, the claims recite:
“an engine control unit (ECU) configured to operate” in claim 1. The unit is also referred to in claim 2. This unit is understood as item 120 in Fig 1. The unit is further interpreted based on its description in at least paragraph 0028. According to paragraph 0019 the unit is a hardware device that includes memory and a processor that executes programs. Therefore, the unit has sufficient material structure to carry out the claimed functions. 
“an [remote smart parking assist] RSPA controller configured to receive” in claim 1. This unit is also referred to in claims 2-5 and 7-13. This unit is understood as item 110 in Fig 1. The unit is further interpreted based on its description in at least paragraphs 0026-0029, 0031-0032, 0034, and 0035. According to paragraph 0019 the unit is a hardware device that includes memory 
“a sensor configured to detect” in claim 2. This unit is understood as item 230 in Fig 1. The unit is further interpreted based on its description in at least paragraph 0028, which provides sufficient material structure to carry out the claimed functions.
“an electronic stability program (ESP) controller configured to perform…” in claim 3. This unit is understood as item 220 in Fig 1. The unit is further interpreted based on its description in at least paragraphs 0028 and 0030. According to paragraph 0019 the unit is a hardware device that includes memory and a processor that executes programs. Therefore, the unit has sufficient material structure to carry out the claimed functions.
“an integrated body unit (IBU) controller configured to transmit…” in claim 4. This unit is understood as item 210 in Fig 1. The unit is further interpreted based on its description in at least paragraphs 0027-0028. According to paragraph 0019 the unit is a hardware device that includes memory and a processor that executes programs. Therefore, the unit has sufficient material structure to carry out the claimed functions.
Because these claim limitations are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, they are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.


Double Patenting
Claims 1-14 of this application are patentably indistinct from—indeed, identical to—claims 1-14 of Application Nos. 16/909,531 and 16/909/606. Pursuant to 37 CFR 1.78(f), when two or more applications filed by the same applicant or assignee contain patentably indistinct claims, elimination of such claims from all but one application may be required in the absence of good and sufficient reason for their retention during pendency in more than one application. Applicant is required to either cancel the patentably indistinct claims from all but one application or maintain a clear line of demarcation between the applications. See MPEP § 822.
A rejection based on double patenting of the “same invention” type finds its support in the language of 35 U.S.C. 101 which states that “whoever invents or discovers any new and useful process... may obtain a patent therefor...” (Emphasis added). Thus, the term “same invention,” in this context, means an invention drawn to identical subject matter. See Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Vogel, In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957).
A statutory type (35 U.S.C. 101) double patenting rejection can be overcome by canceling or amending the claims that are directed to the same invention so they are no longer coextensive in scope. The filing of a terminal disclaimer cannot overcome a double patenting rejection based upon 35 U.S.C. 101.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claims 5 and 8-13 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim contain subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claim 5 is rejected for lacking written description. It is not “clear,” as required by 35 USC 112(a) what a “driving cycle” is and what using the RSPA system in a “previous driving cycle” means. Paragraph 0030 teaches that, if there is a system error in which it is still possible to drive the vehicle, and “the RSPA system is used in the previous DC [driving cycle],” and the other conditions are met, then the RSPA system may be 
Claims 8, 9, and 10 also use the phrase “driving cycle” or “DC” and are rejected for the same reasons as claim 5.
Claim 8 is also rejected for not being “clear” as required under 35 USC 112(a). Like claim 5, claim 8 recites the awkward tense “is performed in a previous driving cycle”. If it was “previous” should the verb be “was”? Claims 9 and 10 also use this phrase or similar. 

Claim 12 recites:
The method of claim 11, further comprising: 
after the determining whether the surrounding obstacle is detected, comparing, by the controller, the number of attempt times for the RSPA with a set value; 
in response to determining that the number of [at]tempt times for the RSPA is less 12Attorney Docket No. 048301-522001US(Patent)than the set value, [performing], by the controller, the RSPA.  


	Claims 11 and 12 are also rejected under 35 USC 112(a). The reason is that they contain the phrase “determining, by the controller, whether a surrounding obstacle is detected” in claim 11, or “determining whether the surrounding obstacle is detected”  in claim 12. The phrase is not clear. Does this mean: whether or not the surrounding obstacle is detected? For examination purposes, the claims will be interpreted to mean, determining if a surrounding obstacle is detected. The claims will not be interpreted to mean whether or not. The applicant must show support in the original disclosure if the claims are amended to read: whether or not.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-14 are rejected under 35 U.S.C. 101 because certain claim limitations in the claims, as drafted, under their broadest reasonable interpretation, are directed to a judicial exception without significantly more. In particular, the only independent claims in the case, which are claims 1 and 7, contain limitations that are directed toward abstract ideas, laws of nature, or mathematical calculations, without claiming Detailed Action will therefore proceed through the Alice/Mayo test, as described in MPEP §2106, subsection III and MPEP §2106.04, subsection II(A) to show that the independent claims, as drafted, are not eligible subject matter for a patent under 35 U.S.C. 101.
With respect to step 1 of the Alice analysis, it must be determined if the claims are directed to one of the four statutory categories eligible for patentability, which are: a process, machine, manufacture, or composition of matter. In this case, the claims are directed to either a system or a process and therefore pass step 1. The analysis will therefore proceed to step 2A, prong 1. 
With respect to step 2A, prong 1, it must be determined if the claims recite a judicial exception to the statutory categories eligible for patentability. In other words, it must be determined if the claims are directed to a law of nature, a natural phenomenon (product of nature), or an abstract idea such as a mathematical calculation or mental process. In this case, the claim falls within the “mental processes” grouping of abstract ideas. Nothing in the elements of claim 1 precludes the steps from practically being performed in the mind. The claim could encompass a person looking at data collected and forming a simple judgement. The mere nominal recitation of some hardware elements does not take the claim limitations out of the mental process grouping. Thus, the claim recites a mental process. The analysis will therefore proceed to step 2A, prong 2. 
With respect to step 2A, prong 2, it must be determined if the claims recite additional elements that integrate the judicial exception into a practical application. In this case, receiving vehicle state information and transmitting torque request information 
This contrast with the Diamond v. Diehr case, in which a sensor was used to measure temperature and a computer was used to solve an equation based on the temperature and an elapsed time. Yet in the Diehr case, the computer eventually commanded a mold to open based on the results of the equation, and the mathematical and computer analysis was therefore integrated into a practical application. In the present case, if limitations of claim 3 involving “perform vehicle braking” and then actually performing the braking when necessary were claimed in the independent claims, or possibility the actual execution of a command to “limp home,” which uses the computer results to actually control the vehicle were incorporated into the independent claims, then the independent claims might well be integrated into a practical application. The analysis will now proceed to step 2B. 
With respect to step 2B, in which any additional element or combination of elements considered to be insignificant extra-solution activity in Step 2A, prong 2 is re-evaluated, to see if the re-evaluation finds that the element or elements are unconventional or otherwise more than well-understood, routine, conventional activity in the field. In this case, the examiner finds that the claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. 
The conclusion from going through the Alice/Mayo test is that the independent claims are not integrated into a practical application and are therefore not patent eligible 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1-4 and 6 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Okamura et al. (US2021/0122362 A1), whose priority date is Oct. 25, 2019. 

Regarding claim 1, Okamura discloses:
A system for controlling a remote smart parking assist (RSPA) system (see Fig. 1 and paragraph 0031 for the automatic parking system 100
an engine control unit (ECU) configured to operate an engine (see Fig. 1, item 20 and paragraph 0096 for a partial engine failure. See also paragraph 0080 for an engine abnormality determination unit.); and 
an RSPA controller configured to 
receive vehicle state information including whether a vehicle system error in which vehicle driving is possible occurs from the ECU (see paragraph 0096. An engine abnormality is detected and then a driving force at a creep level is obtained to creep to a parking space.) and 
transmit torque request information to the ECU in response to determining that the vehicle system error occurs (see paragraph 0096 and Fig. 6B for an engine abnormality being detected and then a vehicle, item F3, creeping to the “evacuation [parking] space E3.”).  

Regarding claim 2, Okamura discloses the system of claim 1. 
Okamura further discloses:
A system, further comprising: 
a sensor configured to detect an obstacle around the vehicle (see paragraph 0043 for external sensor 22, which is part of the external environment recognition unit 31.), 
wherein the ECU is configured to transmit information received from the sensor to the RSPA controller (see paragraph 0049 for a vehicle-induced failure being “detected by the autonomous driving ECU 20” and including “an abnormality in the external sensor 22”. See also paragraph 0097 for the external sensor still communicating information to the parking system even in the event of a failure.).  

Regarding claim 3, Okamura discloses the system of claim 1. 
Okamura further discloses:
A system, further comprising: 
an electronic stability program (ESP) controller configured to perform vehicle braking control (see paragraph 0041 for: the brake actuator controls the brake system”), wherein, 
in response to detecting the vehicle system error, the RSPA controller may be configured to 
transmit braking request information to the ESP controller (see paragraph 0123. The strong preponderance of the evidence is that when the failure is not a brake abnormality, the parking system will engage the brakes when the vehicle reaches its parking space. It is well known in the art that a parking brake is engaged at the end of remote parking.)

Regarding claim 4, Okamura discloses the system of claim 1. 
Okamura further discloses:
A system, further comprising: 
an integrated body unit (IBU) controller configured to transmit input RSPA request information to the RSPA controller (note that the IBU controller, according to Fig. 1 and paragraph 0027, at least receives information from a smart key and then “transmit[s] input information to the RSPA controller”. With that in mind, see Fig. 1 and paragraphs 0032 and 0035 for the “user frontend,” item 3, which is in communication with the autonomous vehicle and its remote parking system via the communication unit 21, which is analogous to the IBU of the present application. See paragraphs 0058-0059 for the fact that the user frontend can send a parking request to a vehicle for remote parking. This request is received by the vehicle via the communication unit 21 and passed along to the automatic parking system.), wherein, 
in response to the RSPA controller receiving the RSPA request 10Attorney Docket No. 048301-522001US(Patent)information from the IBU controller, the RSPA controller may be configured to determine whether the vehicle system error occurs (see paragraph 0048 in which communication unit 21 contacts the vehicle at “regular intervals”. See paragraph 0051 for diagnostic information being checked for each device. According to paragraph 0052 a failure is detected based on mismatches between various sensors or sensors and commands. It seems that a user can transmit a request for a vehicle to exit a parking space and automatically drive to a user’s location, or to automatically park. In which case, the vehicle may boot-up, run a diagnostic, as well as continuously check if it’s signals contain a mismatch or error above a threshold.).  

Regarding claim 6, Okamura discloses the system of claim 1. 

A system, wherein 
the vehicle system error includes an operation of a limp-home mode (note that according to paragraph 0032 of the present specification, the “limp-home” mode is a mode in which the vehicle may be driven even if having limited performance. According to paragraph 0005, the vehicle can be driven a “short distance” in this mode. With that in mind, see Okamura, paragraph 0096 in which an engine abnormality is detected and then a driving force at a creep level is obtained to creep to a nearby parking space. The entire disclosure of Okamura is directed to detecting an abnormality and then getting the vehicle to a nearby parking space if possible.).  


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 7 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Okamura in view of Koshiba et al. (US2021/0009091 A1).


A method of controlling a remote smart parking assist (RSPA) system, comprising: 
determining, by the controller, whether the vehicle system error is in an allowable range in which the vehicle is capable of being driven (see Okamura, paragraph 0081 for determining that an error is greater than an error threshold value and that therefore there is an abnormality in the external sensor 22. See paragraph 0084 for determining a parking space that may be reached despite the failure. See paragraph 0097 for the parking system still working despite the external sensor 22 having an abnormality.); and 
determining, by the controller, whether an RSPA is performed when the vehicle system error is in the allowable range (see Okamura, paragraph 0122 for “securing the parking space for two adjacent vehicles” into an evacuation space for a disabled vehicle. This means that the vehicle is parked in these spaces after a system error that is in an allowable range. See also paragraph 0123 for a parking space that is not on a slope being reached. Here too, the vehicle is parked despite an abnormality.).  
Yet Okamura does not explicitly teach:
A method of controlling a remote smart parking assist (RSPA) system, comprising: 
determining, by a controller, whether a vehicle system error occurs when RSPA request information is input.
However, Koshiba teaches:
A method of controlling a remote smart parking assist (RSPA) system, comprising: 
determining, by a controller, whether a vehicle system error occurs when RSPA request information is input (see Koshiba, paragraph 0006 for “upon determining, before the automatic parking control is started, that a system abnormality would occur.” See paragraphs 0026, 0030, and 0126 for unmanned parking assist system with a remote automatic parking system which can experience a temporary or permanent failure of the parking brake system. This could be because of mechanical failure or circuitry issue (permanent, unresolvable with time), or because of a motor overheating or a battery running low (temporary, resolvable with time) (see paragraph 0054).).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method, as taught by Okamura, to add the additional features of a method of controlling a remote smart parking assist (RSPA) system, comprising: determining, by a controller, whether a vehicle system error occurs when RSPA request information is input, as taught by Koshiba . The motivation for doing so would be to prevent the automatic parking control from being interrupted before its completion, as recognized by Koshiba (see paragraph 0007). 
This conclusion of obviousness corresponds to KSR rationale “A”: it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined prior art elements according to known methods to yield predictable results. See MPEP § 2141, subsection III.

Regarding claim 14, Okamura and Koshiba teach the method of claim 7.

A method wherein 
the vehicle system error in an allowable range in which the vehicle is capable of being driven includes an operation of a limp-home mode (note that according to paragraph 0032 of the present specification, the “limp-home” mode is a mode in which the vehicle may be driven even if having limited performance. According to paragraph 0005, the vehicle can be driven a “short distance” in this mode. With that in mind, see Okamura, paragraph 0096 in which an engine abnormality is detected and then a driving force at a creep level is obtained to creep to a nearby parking space. The entire disclosure of Okamura is directed to detecting an abnormality and then getting the vehicle to a nearby parking space if possible.).  


Claims 5, 8, and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Okamura in view of Koshiba in further view of Yamanaka et al. (US2020/0290601 A1).

Regarding claim 5, Okamura discloses the system of claim 1. 
Yet Okamura does not appear to explicitly further teach:
A system, wherein  
the vehicle state information includes 
information regarding whether the RSPA system is used in a previous driving cycle (DC), 
information regarding the number of attempt times for the RSPA system, and
information regarding whether the driver is present within the vehicle.
However, Koshiba teaches: 
A system, wherein 
the vehicle state information includes 
information regarding the number of attempt times for the RSPA system (see Koshiba, Fig. 3, step S7 and paragraph 0058, in which the number of temporary failures is counted. These are attempts to re-start the parking system), and 
information regarding whether the driver is present within the vehicle (see paragraph 0026)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system, as taught by Okamura, to add the additional features of a system, wherein the vehicle state information includes information regarding the number of attempt times for the RSPA system, and information regarding whether the driver is present within the vehicle, as taught by Koshiba. The motivation for doing so would be to prevent the automatic parking control from being interrupted before its completion, as recognized by Koshiba (see paragraph 0007), and determining driving instructions if the vehicle user is not in the vehicle, as recognized by Koshiba (see paragraphs 0049 and 0071),
Yet Okamura and Koshiba do not appear to explicitly further teach:
A system, wherein 
the vehicle state information includes 
information regarding whether the RSPA system is used in a previous driving cycle (DC).
However, Yamanaka teaches:
A system, wherein 
the vehicle state information includes 
information regarding whether the RSPA system is used in a previous driving cycle (DC) (see paragraph 0067 for a vehicle that knows what “traveling state” it is in, which includes a “standby mode.” This is a mode in which a vehicle has been parked using a remote parking system and is waiting to be un-parked (or exited from the parking facility using a remote parking system). The vehicle therefore knows that the remote parking system has been used in the previous driving cycle. See also Fig. 5, S117).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method, as taught by Okamura and Koshiba, to add the additional features of a system, wherein the vehicle state information includes information regarding whether the RSPA system is used in a previous driving cycle (DC), as taught by Yamanaka. The motivation for doing so would be to use knowledge about where the vehicle was parked to facilitate in exiting, as implied by Yamanaka (see Fig. 4, parking space IDs. And item 432). Although this data is stored on an external server, it could just as easily be stored in the vehicle. 
KSR rationale “A”: it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined prior art elements according to known methods to yield predictable results. See MPEP § 2141, subsection III.
This combination would be especially obvious because Koshiba strongly teaches toward it. Koshiba teaches towards determining whether the RSPA is performed in a previous driving cycle (DC); see paragraphs 0059-0060 for a user making an entrance request (or entry request) and then an exit request. On the entrance request, the user stops the vehicle, gets out, and then the vehicle parks itself. On the exit request, the vehicle exits a parking space and drives itself to the pick-up area. When the user opens or starts the vehicle, the remote parking control ends. The vehicle almost certainly knows it was previously remotely parked and is now being remotely picked up. Yamanaka simply says this explicitly. Therefore the use of three references do not weaken the rejection. Furthermore, Koshiba strongly teaches toward the following: when the RSPA is determined as being performed in the previous DC, performing, by the controller, the RSPA; see paragraphs 0059-0060. The vehicle performs an entry request followed by an exit request.
These conclusions of obviousness corresponds to KSR rationale “A”: it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined prior art elements according to known methods to yield predictable results. See MPEP § 2141, subsection III.

Regarding claim 8, Okamura and Koshiba teach the method of claim 7.

A method wherein the determining of whether the RSPA is performed includes: 
determining whether the RSPA is performed in a previous driving cycle (DC); and 
when the RSPA is determined as being performed in the previous DC, performing, by the controller, the RSPA.
However, Yamanaka teaches:
A method wherein the determining of whether the RSPA is performed includes: 
determining whether the RSPA is performed in a previous driving cycle (DC) (see paragraph 0067 for a vehicle that knows what “traveling state” it is in, which includes a “standby mode.” This is a mode in which a vehicle has been parked using a remote parking system and is waiting to be un-parked (or exited from the parking facility using a remote parking system). The vehicle therefore knows that the remote parking system has been used in the previous driving cycle. See also Fig. 5, S117); and 
when the RSPA is determined as being performed in the previous DC, performing, by the controller, the RSPA (see Fig. 5 and paragraph 0067.).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method, as taught by Okamura and Koshiba, to add the additional features of a method wherein the determining of whether the RSPA is performed includes: determining whether the RSPA is performed in a previous driving cycle (DC); and when the RSPA is determined as being performed in the previous DC, performing, by the controller, the RSPA, as taught by Yamanaka. The motivation for doing so would be to use knowledge about where the vehicle was parked see Fig. 4, parking space IDs. And item 432).
This conclusion of obviousness corresponds to KSR rationale “A”: it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined prior art elements according to known methods to yield predictable results. See MPEP § 2141, subsection III.
This combination would be especially obvious because Koshiba strongly teaches toward it. Koshiba teaches towards: determining whether the RSPA is performed in a previous driving cycle (DC); see paragraphs 0059-0060 for a user making an entrance request (or entry request) and then an exit request. On the entrance request, the user stops the vehicle, gets out, and then the vehicle parks itself. On the exit request, the vehicle exits a parking space and drives itself to the pick-up area. When the user opens or starts the vehicle, the remote parking control ends. The vehicle almost certainly knows it was previously remotely parked and is now being remotely picked up. Yamanaka simply says this explicitly. Therefore the three reference do not present a problem. Furthermore, Koshiba strongly teaches toward: when the RSPA is determined as being performed in the previous DC, performing, by the controller, the RSPA; see paragraphs 0059-0060. The vehicle performs an entry request followed by an exit request.

Regarding claim 9, Okamura, Koshiba, and Yamanaka teach the method of claim 8.
Yet Okamura does not appear to explicitly further teach:

after the determining of whether the RSPA is performed in the previous DC, comparing, by the controller, the number of attempt times for the RSPA with a set value; 
in response to determining that the number of [at]tempt times for the RSPA is less than the set value, performing, by the controller, the RSPA.  
However, Koshiba teaches: 
A method, further comprising: 
after the determining of whether the RSPA is performed in the previous DC, comparing, by the controller, the number of attempt times for the RSPA with a set value (see paragraph 0052 for Fig. 3 being “constantly executed”. See Fig. 3, step S7 for counting the number of temporary failures have occurred. A temporary failure can be a failure such as a motor being overheated, which can cool down and is therefore not permanent. See paragraph 0060 for comparing the number of attempt times to a set value. Since determining whether the RSPA is performed in the previous DC is related to a vehicle that is parked and therefore off, and attempting to start up the RSPA multiple times is related to the vehicle having been turned back on, Koshiba teaches this limitation.); 
in response to determining that the number of [at]tempt times for the RSPA is less than the set value, performing, by the controller, the RSPA (see Fig. 3, step S8 and paragraphs 0061 and 0064 for the temporary failure being cleared before exceeding the predetermined threshold for number of attempt times, and therefore the remote parking task is executed).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method, as taught by Okamura, Koshiba and Yamanaka, to add the additional features of a method further comprising after the determining of whether the RSPA is performed in the previous DC, comparing, by the controller, the number of attempt times for the RSPA with a set value; in response to determining that the number of [at]tempt times for the RSPA is less than the set value, performing, by the controller, the RSPA, as taught by Koshiba . The motivation for doing so would be to prevent the automatic parking control from being interrupted before its completion, as recognized by Koshiba (see paragraph 0007).
This conclusion of obviousness corresponds to KSR rationale “A”: it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined prior art elements according to known methods to yield predictable results. See MPEP § 2141, subsection III.

Claims 10 is rejected under 35 U.S.C. 103 as being unpatentable over Okamura in view of Koshiba in further view of Yamanaka in further view of Alarcon et al. (US2018/0105165 A1).

Regarding claim 10, Okamura, Koshiba, and Yamanaka teach the method of claim 8.
However, Okamura, Koshiba, and Yamanaka do not further teach:

after the determining of whether the RSPA is performed in the previous DC, detecting, by the controller, whether a driver is present within the vehicle, 
in response to determining that the driver is not present within the vehicle, performing, by the controller, the RSPA.  
However, Alarcon teaches:
A method, further comprising:
after the determining of whether the RSPA is performed in the previous DC, detecting, by the controller, whether a driver is present within the vehicle (Alarcon  teaches a remote parking assist system in which a user controls the parking of a vehicle from a user device such as a smart phone (see paragraph 0044). But in some cases, the user’s device may lose connection with the vehicle before the parking task has been completed. This could be because the operator left the vehicle, the smart phone ran out of batteries, or other reasons. If the user device gets disconnected from the vehicle for whatever reason, multiple attempts to re-connected the device are made in what is called three timeout stages. In the third timeout stage, as taught in paragraph 0048, the entire vehicle is shut down and the vehicle is powered off. The system known after powering back up that the RSPA was performed in the previous DC. When the vehicle powers back up, as taught in paragraph 0057, the vehicle again seeks to contact the operator. This can occur through the vehicle’s communication system 28. This implies an infotainment system, and a driver response to that system indicates the driver is present within the vehicle. The overall teaching along these lines can be summarized as follows: The system and method of Alarcon teaches that a driver can be using the RSPA system of the vehicle using the driver’s smart phone. The driver can get out of the vehicle during the parking operation, but that is not required. Yet the phone could run out of batteries. If the vehicle can’t re-connect with the phone in the first two timeout stages, the entire vehicle will power down. Upon restart the vehicle will try to contact the driver through various means including the in-dash system. If the driver responds, the driver may complete the parking task himself. If the driver does not respond, as taught in paragraph 0050, the system can park the vehicle.)
in response to determining that the driver is not present within the vehicle, performing, by the controller, the RSPA (see paragraph 0050).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method, as taught by Okamura, Koshiba, and Yamanaka, to add the additional features of a method further comprising, after the determining of whether the RSPA is performed in the previous DC, detecting, by the controller, whether a driver is present within the vehicle, in response to determining that the driver is not present within the vehicle, performing, by the controller, the RSPA, as taught by Alarcon. The motivation for doing so would be to not leave a park partially parked, as recognized by Alarcon (see paragraphs 0004-0005).
This conclusion of obviousness corresponds to KSR rationale “A”: it would have been obvious to one of ordinary skill in the art before the effective filing date of the .

Claims 11 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Okamura in view of Koshiba in further view of Alarcon.

Regarding claim 11, Okamura and Koshiba teach the method of claim 7.
However, Okamura and Koshiba do not further teach:
A method, wherein the determining of whether the RSPA is performed includes: 
determining, by the controller, whether a surrounding obstacle is detected; and 
in response to detecting the surrounding obstacle, performing, by the controller, the RSPA.  
However, Alarcon teaches:
A method, wherein the determining of whether the RSPA is performed includes: 
determining, by the controller, whether a surrounding obstacle is detected (see paragraph 0048 for detecting an obstacle that will not move); and 
in response to detecting the surrounding obstacle, performing, by the controller, the RSPA (see paragraph 0051 for the vehicle being parked in response to detecting an obstacle that will not move).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method, as taught by Okamura and  Koshiba, to add the additional features of a method wherein the determining of whether the RSPA is performed includes: determining, by the controller, whether a surrounding see paragraphs 0004-0005).
This conclusion of obviousness corresponds to KSR rationale “A”: it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined prior art elements according to known methods to yield predictable results. See MPEP § 2141, subsection III.

Regarding claim 13, Okamura, Koshiba, and Alarcon teach the method of claim 11.
However, Okamura and Koshiba do not further teach:
A method, further comprising: 
after the determining of whether the surrounding obstacle is detected, detecting, by the controller, whether a driver is present within the vehicle; 
in response to determining that the driver is not present within the vehicle, performing, by the controller, the RSPA.  
Yet Alarcon teaches:
A method, further comprising: 
after the determining of whether the surrounding obstacle is detected, detecting, by the controller, whether a driver is present within the vehicle (see the end of paragraph 0049 for an obstacle being detected resulting in an RSPA system going through timeout events. Each time, the system attempts to contact the driver of the vehicle. The drive may be nearby a vehicle, and can be present within the vehicle. Although it is possible in Alarcon that an operator 311 may exit a vehicle during an automatic parking process, as mentioned in paragraph 0004, this does not have to be the case. This fact can be seen when Alarcon teaches that the operator 311 could be injured or the operator’s phone simply out of batteries. It is reasonable that sometimes the driver would not exit a vehicle halfway through a parking task, but would rather remain in the vehicle while the parking task was completed. This would likely be the case when the vehicle will not have space constraints to opening the doors after parking, such as during parallel parking, which is a type of parking mentioned by Alarcon. All that is  required by Alarcon is that an operator is within a predetermined proximity to the vehicle 12, as taught in paragraph 0055, which can include being within the vehicle itself. In some cases, the operator will respond to attempts at communicating with the operator, as discussed in paragraph 0057.); 
in response to determining that the driver is not present within the vehicle, performing, by the controller, the RSPA (see paragraph 0058).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method, as taught by Okamura and Koshiba, to add the additional features of a method wherein after the determining of whether the surrounding obstacle is detected, detecting, by the controller, whether a driver is present within the vehicle; in response to determining that the driver is not see paragraphs 0004-0005).
This conclusion of obviousness corresponds to KSR rationale “A”: it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined prior art elements according to known methods to yield predictable results. See MPEP § 2141, subsection III.


Allowable Subject Matter
Claim 12 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims, and if any other rejections, such as those under 35 USC 112 can be resolved.
The following is a statement of reasons for the indication of allowable subject matter:  
Claim 12 recites:
The method of claim 11, further comprising: 
after the determining whether the surrounding obstacle is detected, comparing, by the controller, the number of attempt times for the RSPA with a set value; 
in response to determining that the number of [at]tempt times for the RSPA is less 12Attorney Docket No. 048301-522001US(Patent)than the set value, [performing], by the controller, the RSPA.  


The prior art, alone or in combination, does not teach at least part of this claim. The closest prior art is Koshiba. Koshiba teaches determining a number of attempt times for the RSPA and comparing that number with a set value (see the rejection of claims 5 and 9 for the details of this). Yet Koshiba does not teach that the step of comparing a number of attempt times with a set value occurs after the determining whether the surrounding obstacle is detected, as is taught in claim 12 of the present application. It could be argued that Koshiba teaches determining whether a sensor works and then comparing the number of attempt times to a set value. The argument for that would run as follows: See Koshiba, Fig. 3, step 4 and paragraph 0060. In step S4, Koshiba teaches determining if there is a temporary failure, which could be a temporary failure of a sensor. Even if the temporary failure has cleared, which can indicate that a surrounding sensor is working, the method proceeds to S7 in which the number of attempts is compared to a set value, as taught in paragraph 0060. Then the method proceeds to S11 in which the determining if the temporary failure has cleared can occur. There are a number of issues with this argument, however. First, determining that a sensor works is not the same as detecting an obstacle with a sensor. Many times in the art a sensor does not detect an obstacle even when it is working. Upon that difference a great deal of autonomous vehicle art hangs. Sensors often are required to detect an obstacle in the art, then a system responds, such as by braking the vehicle. Systems don’t typically respond just because the sensor is working. Second, it seems in S4 that there is still a temporary failure. This seems to be what paragraph 0056-0057 teach. 
Alarcon is another close prior art. Alarcon teaches that the RSPA system can go through a number of attempts, but Alarcon does not teach performing the RSPA if the number of attempt times is less than a set number. In paragraph 0048 Alarcon teaches that, if an obstacle is detected, the system can go through three attempt times. But if the object is still there after 1, 2, or 3 attempts, the controller will not simply perform the RSPA just because an attempt time is lower than a set number. 
Okamura is another close prior art. Okamura teaches in paragraph 0051 going through a diagnostic check for each device. The system may find an abnormality in a device, such as an external sensor. Most conceivably, the external sensor 22 may be determined to be fine, in other words, it can detect objects. Yet that does not mean that it determines whether a surrounding obstacle is detected, as claim 12 of the present application teaches, it just means that the sensor works. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Sannodo (US2018/0257665 A1) teaches in paragraph 00044 that environmental sensor data can be saved during normal remote parking mode, and if the mode is interrupted by the interruption mode, the data can be reloaded. But this interruption mode is not a separate driving cycle. Rather, as taught in paragraph 0055, it is a gear change. 
Tate, Jr. et al. (US2014/0074352 A1) teaches in at least Fig. 3 and paragraphs 0027-0034, a parking system that records and stores environmental data. 
Geißenhöner et al (US2018/0244283 A1) teaches in paragraph 0008 determining if there is a failure, in this case a communication failure, between at least a transmission controller of an engine, and a parking brake control instrument of an electronic parking brake. Because a parking brake is often incorporated into a remote parking assist system, Geißenhöner can be considered to teach determining if there is a failure between an engine control unit and a parking assist unit. Paragraph 0008 teaches that failure in the disclosure can alternatively mean that there is a malfunction of the automatic transmission itself. Paragraph 0010 teaches that “additionally” it is monitored whether “a parking position cannot be engaged” and whether a parking brake can or cannot be actuated. (Paragraph 0027 clarifies that the term “parking position,” means gear position P, not a parking space.) Paragraph 0011 teaches that the solution is to “secure parking of the motor vehicle” even during a breakdown of its components by providing driver warnings for the driver to actuate the parking brake manually.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hunter Lonsberry can be reached on 571-272-7298. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/D.M.R./Examiner, Art Unit 3665                                                                                                                                                                                             
/DONALD J WALLACE/Primary Examiner, Art Unit 3665